Judgment unanimously reversed on the law, plea vacated, and matter remitted to the Orleans County Court for further proceedings on the indictment. Memorandum: The People concede that, viewing the record of the plea proceeding in its entirety, the defendant did not admit all of the elements of grand larceny in the third degree (Penal Law former § 155.30 [1]), the crime to which he *987pleaded guilty. (Appeal from judgment of Orleans County Court, Miles, J.—grand larceny, third degree.) Present—Den-man, J. P, Boomer, Balio, Lawton and Davis, JJ.